Exhibit (k)(1) ESCROW AGREEMENT THIS ESCROW AGREEMENT (this “Agreement”) made and entered into as of this 27th day of May, 2009 by and among Keating Capital, Inc., a Maryland Corporation (the “Company”), Andrews Securities, LLC, a Delaware limited liability company (the “Dealer Manager”), and UMB Bank, N.A., as Escrow Agent, a national banking association organized and existing under the laws of the United States of America (the “Escrow Agent”). RECITALS WHEREAS, the Company proposes to offer and sell (the “Offering”), on a continuous basis, up to 10,000,000 shares of its common stock, par value $0.001 per share (the “Shares”), at an initial purchase price of $10.00 per Share, subject to satisfaction of the Minimum Offering Amount (as defined below), to investors on the terms and subject to the conditions set forth in the Company’s Registration statement on Form N-2 (File No.333-157217), initially filed with the Securities and Exchange Commission on February 10, 2009 (as amended from time to time, the “Registration Statement”), and the prospectus included therein (as amended or supplemented from time to time, including after the effective date of the Registration Statement and any post-effective amendment thereto, the “Prospectus”). WHEREAS, the Dealer Manager has been engaged by the Company to offer and sell the Shares on a best efforts basis through a network of participating broker-dealers (the “Dealers”). WHEREAS, the Company has agreed that the subscription price paid by subscribers for shares will be refunded to such subscribers if subscriptions for at least 100,000 shares of common stock from persons who are not affiliated with the Company or Keating Investments, LLC (the “Advisor”) (the “Minimum Offering Amount”) have not been received by the date the Offering is scheduled to conclude in accordance with the terms and conditions with respect thereto set forth in the Prospectus (the “Offering Conclusion Date”). WHEREAS, the Company and the Dealer Manager desire to establish an escrow account (the “Escrow Account”) as further described herein in which funds received from subscribers will be deposited (such funds as may be deposited from time to time in such Escrow Account, the “Escrowed Funds”) and the Company and the Dealer Manager desire that UMB Bank, N.A. act as escrow agent to the Escrow Account and Escrow Agent is willing to act in such capacity. WHEREAS, the Escrow Agent has engaged DST Systems (the “Processing Agent”) to receive, examine for “good order” and facilitate subscriptions into the Escrow Account as further described herein and to act as record keeper, maintaining on behalf of the Escrow Agent the ownership records for the Escrow Account. In so acting DST shall be acting solely in the capacity of agent for the Escrow Agent and not in any capacity on behalf of the Company or the Dealer Manager, nor shall they have any interest other than that provided in this Agreement in assets in Processing Agent’s possession as the agent of the Escrow
